Title: To Thomas Jefferson from J. Phillipe Reibelt, 10 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Baltimore le 10 Janv. 1806.
                        
                        Je suis encore ici, parceque je ne sais point, ou mettre le premier pas.
                        Au moment, ou, d’apres les promesses, qu’on m’avoit faites de tous cotès, je devois me croire en possession
                            des Moÿens necessaires pour me porter avec une famille de 5 personnes, que j’avois engageè, sur ma petite ferme en
                            Virginie—on m’ecrit, par les Courriers de hier et d’avanthier—l’un de 2500 G. qu’un evenement imprevu le mettoit hors
                            d’etat, de me rendre avant 10 a 12 Mois, l’autre de 1200 G.—qu’il ne pourroit m’en rembourser, que 500 en 6 a 8 Mois, le
                            troisieme de 300 G. qu’il ne pourroit qu’en 6 Mois, le quatrieme de 400 G.—qu’en 3 Mois, et le Cinquieme, qui celui, qui
                            vouloit acheter de Moi 500 Acres de terre à 2½ G. n’en vouloit plus.
                        Il ne me reste, qu’une resource encore, savoir celle, qu’un Negociant d’ici m’offre—une petite foret dans le
                            County de Berckley—bonne et bien situeè, ou une petite ferme mauvaise et mal situeè dans le même County, ou un grand
                            Morceau de Terrein en bois sur la rive droite de la rivière Tenesseè près des frontieres du Kentukey—le tout payable,
                            quand je pourrois, et quand je voudrois. Mais encore faut il faire valoir l’un et l’autre, et ce, que je tiens dans mes
                            mains n’y suffit pas.
                        Donc—je suis—par les monoeuvres Europeennes, que Vous connaissez, et par des Circonstances malheureuses en
                            çe pays—pour le Moment absolument paralysè et forcè de continuer la Consommation de mon faible Capital.
                        Dans çette situation—cruelle parcque je suis pere de famille, et parceque je n’ai appris d’autre Metier,
                            que celui, d’administrer une ferme, ou de servir a l’etat—j’ose—avec la Confiance, que je dois comme republicain avoir
                            en Vous— Vous representer ma demande pour une de Vos agences auprès d’une Nation Indienne—et, si çela ne peut se faire,
                            d’ajouter çelle, d’un tout autre emploi, dont Vous me jugerez digne et
                            Capable, ce dernier pour le tems seulement ou j’en aurois tant
                            besoin, qu’apressant.
                        Le Motif d’aujourdhui est en Veritè different, de çelui, il y a 8 a 10 jours. C’est actuellement par
                            Necessitè, ce qui etoit alors par Gout, apres avoir lû dans un
                            Journal, ce que Vous avez fait en ce Genre pour ces enfans de la Nature. Mais cette necessitè—prenant sa source dans une
                            Qualitè, qui auroit sauveè les principes en Europe, si la plus grande partie des Meneurs en France en avoit etè revetue—c’est a dire, dans la ferme resolution, de me sousmettre
                            a toute souffrance pour pouvoir jouir du regne des principes liberaux—elle ne peut pas deplaire a Vous, qui—auteur du
                            grand document des principes liberaux en çe pays—a—a son tems—sacrifiè toute son existence pour les realiser, comme
                            encore pour les soutenir.
                        Je suppose, que Vous avez l’occasion, de me prendre de çette maniere en protection contre mon sort—que Vous
                            en ayez la bonne disposition, je n’en douterois jamais.
                        Dela—une reponse negative—ne pourroit pas ebranler un instant mon Admiration et mon attachement pour Vous—puisque çes sentimens se datent originairement de l’epoque, ou j’etois aux Universites de l’ancien Monde, et n’ont par
                            Consequent pas pris leur source dans aucune Vüe d’interet, dont je suis au reste incapable—aussi peu, qu’elle n’ebranlera
                            certainement pas ma resolution, de ne plus retourner a l’aristocratie en Europe, même si je serois poussè de çe Cotè çi aux
                            dernieres privations.
                        Vous etez—je dois le savoir comme tout le Monde—infiniment occuppè en çe Moment çi—cependant une Ame aussi
                            Grande et eleveè, que la Votre s’est montreè par tout—trouvera—je pense—facilement un instant pour reflechir sur le
                            Mode de soulagement d’accorder a un Confrère des principes— malheureux comme tel, et Voila pourquoi j’ose Vous interrompre
                            dans Vos grands travaux pour le bonheur de l’humaintè.
                        Vous ayant vû dans les rapports de Pére, Ami &c a Monticello—je ne puis absolument pas avoir une
                            autre ideè de Vous, que celle, que Vous etez comme Citoyen, ce que Vous etez comme Gouvernant.—Philosophe practique dans
                            toute la force du terme. 
                  Veuillez agreer ma profonde Veneration.
                        
                            Reibelt.
                        
                    